Title: To Benjamin Franklin from Tristram Dalton, 13 May 1779
From: Dalton, Tristram
To: Franklin, Benjamin


Sir
Philadelphia May 13th. 1779
I take the Liberty of enclosing to You sundry Papers, relative to the Loss of the Brigne. Fair Play—which Vessel was sunk, last Jany, by Shot, fired from a small Battery, on the Island of Gaudaloupe—
The Depositions of Andrew Giddings & S Mc Clintock, the two principal Officers on Board said Brig, contain the particular Circumstances of this unhappy Misfortune—
The Letter from the Governor of Gaudaloupe, to the Minister of the Marine Department in France, shows his Opinion, that Indemnification ought to be made to the Sufferers, & recommends the same accordingly—

Capt Giddings not having taken proper Care to procure authenticated Copies of the Governor’s said Letter, render’d it Necessary, in the Opinion of the concerned, for me to repair to this City, for further Advice—
The enclosed Letter, which the Honl Delegates from the State of Massachusetts, have favor’d me with, shows their Advice as to the Mode of my Proceedings— And the Letter to Monseigr Sartine, which the Minister of France in America has honored me with, evinces his Opinion, in Corroboration of that of the Governor of Guadaloupe, to be, that Indemnification be made us—recommending the same—
The Appraisement of the Value of the Vessel by Gentlemen of Character, under Oath, and who are not interested, must leave the Owners free from Suspicion that they ask any thing more than Justice—indeed, the Sum mentioned therein of 26666 & ⅔ spanish milled Dollars, would have been no Inducement for them to have sold the Brig, when they took into Consideration the Probability of a most successful Cruize, which she was then entring upon—
Having, Sir, thus referred to the several Papers enclosed, I presume to ask the Favor of your kind Assistance to put this Affair in such a Line, at the Court of France, as that the Owners may receive full Indemnification for their Loss— giving Orders for any Intelligence, you may think proper, to be forwarded to me at Newburyport in the State of Massachusetts—
I cannot omit beseeching your Attention also to the Case of the Families of the Eighteen Men, who, by this Accident, unhappily perished—and to the remaining part of the Crew, who lost all they had on Board—Any Allowances made on this Acct we wish might be distinguished from the Indemnification to the Owners—and that the whole, which may be granted, be paid into the Hands of Jonathan Williams Esq—or to his Assigns, if He is not in France—subject to my further Directions—
Asking your Excuse for this Interruption to your public, and infinitely more important Concerns, I beg Leave to acknowledge myself to be, with the greatest Respect and Esteem, Sir Your most obedt hble Servt
Tristram Dalton
Honle Benjn Franklin Esqre—
 
Endorsed: Mr Dalton’s Letter relating to the Loss of the Brigt. Fairplay, Valuation Families of Persons drowned, &c,
